Citation Nr: 0922151	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-12 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction 
including as secondary to service-connected posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1968 to March 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The decision on appeal was decided by the 
Columbia, South Carolina RO; however, the Veteran's file has 
historically been adjudicated by the St. Petersburg, Florida, 
RO prior to the July 2005 decision and is now again being 
administered there.

In the June 1999 rating decision, the RO granted the 
Veteran's claim for PTSD with a rating of 50 percent.  He 
later claimed for an earlier effective date which was granted 
in August 1999.  He was granted a higher rating of 70 percent 
in February 2002.  In March 2003, his PTSD rating was 
continued at 70 percent and he was granted entitlement to 
individual unemployability, but denied eligibility for 
dependent's educational assistance.  In July 2004, he was 
granted entitlement to dependent's educational assistance.  
He has not since challenged the rating or effective date 
assigned for his service connected conditions.  See Grantham 
v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 1997) (the 
veteran must separately appeal these downstream issues).  As 
such, the only claim currently before the Board is service 
connection for erectile dysfunction.

In written correspondence in October 2006 and December 2007, 
the Veteran directly submitted to the Board additional 
information regarding his employment.  The RO has not 
considered this statement, and the Veteran has not signed a 
waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304(c) (2007).  However, this statement is not relevant 
to the Veteran's current claim for erectile dysfunction.   
Thus, it may not be deemed additional evidence for which a 
written waiver would be required.  Id.




FINDINGS OF FACT

1.  The Veteran has current diagnoses of erectile 
dysfunction.

2.  There is no competent evidence of record to show that the 
Veteran's erectile dysfunction is related to his military 
service, either as the direct result of his military service 
or as secondary to the Veteran's service-connected PTSD.


CONCLUSION OF LAW

The Veteran's erectile dysfunction was not incurred in or 
aggravated by the Veteran's military service or proximately 
due to, the result of, or chronically aggravated by his PTSD.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in April 2005.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate his secondary service connection claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence that he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law.   

Furthermore, the April 2006 letter from the RO advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in July 2005, the 
preferred sequence.  But in Pelegrini II, the United States 
Court of Appeals for Veterans Claims (Court) clarified that 
in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the RO provided the final elements of VCAA notice in 
April 2006; however, the RO failed to cure the timing of the 
notice by issuing a subsequent decision.  In the case of 
timing error, the United States Court of Appeals for Veterans 
Claims (Court) recently held that the failure of the claimant 
to submit additional evidence following proper notification 
may constitute a waiver of readjudication and render the 
error harmless.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  Here, the Veteran did not submit any additional 
pertinent evidence in response to the April 2006 VCAA notice 
letter.  Therefore, the absence of a subsequent 
readjudication decision after these notices is not 
prejudicial because the result of such a readjudication on 
the exact same evidence and law previously considered would 
be no different than the previous adjudication.  Medrano, 21 
Vet. App. at 173.  Therefore, considering that the Veteran 
has not submitted additional pertinent evidence after 
receiving the VCAA notice letters, the Board concludes that a 
remand for readjudication is not required.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The RO has secured VA 
treatment records, a VA medical examination, private 
treatment records, and employment medical records.  The 
Veteran has submitted personal statements, private medical 
evidence, and employment records.  The Veteran has also 
submitted personal statements.  The Veteran has not 
identified or provided authorization for the VA to obtain any 
additional records.  

The Board notes that the Veteran's representative has 
indicated that the VA medical examination was conducted by a 
nurse practitioner, and requested a second VA medical 
examination.  See Informal Brief Of Appellant In Appealed 
Case dated in March 2009.  The Court has found that medical 
evidence is not limited to that which is provided by 
doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  
(holding that an examination required under 38 U.S.C.A. § 
5103A may be conducted by a nurse practitioner, rather than a 
physician).  If an examination report does not contain 
sufficient detail, or the diagnosis is not supported by the 
findings on the examination report, it must be returned as 
inadequate for rating purposes.  See 38 C.F.R. § 4.2.  A 
review of the June 2006 VA examination report, however, 
indicates that the examiner reviewed the Veteran's medical 
history and his current medications.  The Board finds that 
this is sufficient for the VA examiner to provide an opinion 
in this case, and that a sufficient basis has been provided 
for the opinion reached by the examiner.  Therefore, the VA 
medical examination on record is considered adequate and 
further examination is not warranted.  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance his claim has been met.

Governing Laws and Regulations for Service Connection 
and Secondary Service Connection

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
sustained or disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110 (wartime 
service), 1131 (peacetime service), 1153.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

A disorder may also be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was present in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

A disability can also be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate a disorder with a service-connected 
disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which clearly favors the claimant.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  492 
F.3d at 1376-77.  Instead, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id. at 1377 (footnote omitted).  For 
example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).   

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Analysis for Service Connection and Secondary
 Service Connection for Erectile Dysfunction

The Veteran contends that his erectile dysfunction is 
secondary to his already service-connected PTSD.  

The first requirement for a service-connection claim - on 
either a direct or secondary basis -is the existence of a 
current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).

The Veteran's medical records contain ample records of 
diagnoses of and treatment for erectile dysfunction beginning 
with a private treatment record dated in January 1999 and 
continuing to his June 2005 VA medical examination.  Given 
the history of his treatment for this disorder, the Board 
concludes that the Veteran does currently have erectile 
dysfunction, for the purposes of his claim on either a direct 
or a secondary basis.

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  
The Veteran has not claimed a direct service connection for 
erectile dysfunction, nor has he presented any evidence or 
argument to support such a contention.  There is no evidence 
of any incurring incident in service, nor is there any 
medical opinion indicating a direct connection between the 
Veteran's military service and his current erectile 
dysfunction.  Shedden, at 1167.  Furthermore, the earliest 
evidence of erectile dysfunction is, as noted above, from 
January 1999, long after the Veteran's release from service.  
This leaves no basis to grant direct service connection for 
the Veteran's erectile dysfunction based on a chronic disease 
which began in service or continuity of symptomatology.  38 
C.F.R. § 3.303(b); Savage, at 495-97.  Thus, there is no 
basis to grant the Veteran's erectile dysfunction claim by 
direct service connection.

When claiming for a secondary condition, the Veteran must 
show that he has a currently service-connected disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998).  The Veteran 
has been service-connected for PTSD from August 1998.  Thus, 
the Veteran is currently service-connected for a disability.

The third requirement for secondary service connection is for 
medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability. 
 Wallin, at 512.  The Veteran has indicated that he believes 
that his erectile dysfunction is the result of the medication 
which he is taking for his PTSD.  See the Veteran's July 2005 
NOD and March 2006 Substantive Appeal (VA Form 9).  There is 
no evidence that the Veteran has sufficient medical skill, 
knowledge, or training to reach such a conclusion, thus the 
Veteran's lay opinion is not sufficient in this case.  

Further, the Veteran's contention is outweighed by the 
medical evidence of record.  The Veteran was given a VA 
medical examination in June 2005 which indicated that the 
examiner could not "resolve this issue without resorting to 
speculation."  A line of cases indicate that a doctor's 
opinion phrased in terms tantamount to "may" be related to 
service is an insufficient basis for an award of service 
connection because this is for all intents and purposes just 
like saying the condition in question just as well "may or 
may not" be related to service.  Obert v. Brown, 5 Vet. App. 
30 (1993); see, too, Bloom v. West, 13 Vet. App. 185, 187 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  Thus, the fact 
that the VA medical examiner stated that the Veteran's 
current medications for depression and sleep "both carry a 
side effect of loss of libido and erectile dysfunction" is 
not sufficient evidence to connect the Veteran's PTSD to his 
current erectile dysfunction.  Furthermore, in the Veteran's 
medical history there is further evidence that his erectile 
dysfunction is, in fact, secondary to his treatment for 
hypertension.  See private treatment record dated in August 
1999 by Dr. T.P., M.D.  Thus, with the medical evidence 
weighing against such a finding, the Board concludes that the 
Veteran's erectile dysfunction is not secondary to his PTSD. 

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for 
service connection, on a direct or secondary basis, for 
erectile dysfunction in the light most favorable to the 
Veteran, the Board finds that the preponderance of the 
evidence is against service connection for erectile 
dysfunction, so there is no reasonable doubt to resolve in 
the Veteran's favor.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.310.


ORDER

Service connection for erectile dysfunction, including as 
secondary to PTSD is denied. 



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


